Citation Nr: 9925221	
Decision Date: 09/02/99    Archive Date: 09/13/99

DOCKET NO.  97-23 775A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for peripheral 
neuropathy due to exposure to an herbicide agent, including 
Agent Orange.

2.  Entitlement to service connection for a lumbar spine 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. Mainelli, Associate Counsel


INTRODUCTION

The appellant had active service from May 1967 to December 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 1997 rating decision, in which the 
Albuquerque, New Mexico, Regional Office (RO) of the 
Department of Veterans Affairs (VA) denied the appellant's 
claim for service connection for peripheral neuropathy due to 
herbicide exposure.

The Board notes that, in a March 1997 letter addressed to 
Secretary Jesse Brown, the appellant appeared to raise a 
claim for service connection for loss of libido as secondary 
to his use of medications for control of his service 
connected PTSD disability.  He also appeared to dispute the 
earlier effective date assigned to his PTSD award.  In this 
respect, the Board notes that the RO denied an earlier 
effective date claim by means of a rating decision dated in 
September 1996.  These issues are referred to the RO for 
appropriate action.

The appellant's claim for service connection for a lumbar 
spine disability is addressed in the remand appended to this 
decision.


FINDINGS OF FACT

1.  The appellant had active service from May 1967 to 
December 1970, with service in the Republic of Vietnam during 
the Vietnam Era.

2.  Symmetrical peripheral neuropathy was first shown 
medically many years after service.

3.  A peripheral neuropathy that is first manifested many 
years after service is not among the diseases legally 
presumed to be due to exposure to an herbicide agent, 
including Agent Orange.

4.  No medical evidence has been presented or secured to 
establish a nexus between the appellant's peripheral 
neuropathy and active service, to include exposure to an 
herbicide agent in service.


CONCLUSION OF LAW

The claim for service connection for peripheral neuropathy 
due to exposure to an herbicide agent, including Agent 
Orange, is not well grounded, and there is no further 
statutory duty to assist the appellant in developing facts 
pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In making a claim for service connection, the appellant has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  That is, 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 1 Vet.App. 
78, 81 (1990).  The kind of evidence needed to make a claim 
well grounded depends upon the types of issues presented by 
the claim.  Grottveitt v. Brown, 5 Vet.App. 91 (1993).  For 
some factual issues, competent lay evidence may be 
sufficient; however, where the claim involves issues of 
medical fact, such as medical causation or diagnosis, 
competent medical evidence is required.  Id.

The appellant contends that his peripheral neuropathy stems 
from his exposure to herbicides, to include Agent Orange, in 
the Republic of Vietnam.  During his March 1999 appearance 
before the undersigned, he testified to in- service exposure 
to Agent Orange during his tour of duty in Vietnam.  He 
served as a helicopter pilot, and he recalled flying into 
clouds of defoliants which were sprayed to clear landing 
zones.  His current complaint included numbness and tingling 
in his hands and feet, and an unexplained pain in his feet.  
He was diagnosed with peripheral neuropathy and carpal tunnel 
syndrome by VA in 1996.  At that time, he indicates that VA 
physicians questioned him as to his past exposure to toxic 
chemicals.  It is his contention that his chronic peripheral 
neuropathy is medically more serious than acute or subacute 
peripheral neuropathy and, as such, should be entitled to 
presumptive service connection under VA law and regulations.

Service department records indicate that the appellant served 
as a helicopter pilot in the Republic of Vietnam during the 
Vietnam Era.  Service medical records are negative for 
complaint, treatment, manifestation or diagnosis of 
peripheral neuropathy.  On his separation examination, dated 
in November 1970, he denied complaint of "neuritis," and 
physical examination indicated a "normal" clinical 
evaluation of his neurologic system.

A VA discharge summary, dated in March 1996, records the 
appellant's history of prior alcohol use.  An October 1996 VA 
outpatient treatment note first revealed his complaint of 
numbness and tingling of both hands and feet.  He reported 
that his paresthesia started a "couple" of years 
previously, and became "constant" over the last 3- 4 
months.  Impression was of "symmetrical peripheral 
neuropathy of unclear etiology ? ETOH."  In January 1997, it 
was noted that he had a history of peripheral neuropathy of 
questionable etiology.  

A well grounded claim for service connection requires 
evidence of 1) a current disability as provided by a medical 
diagnosis; 2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and 3) a nexus, 
or link, between the in- service 

disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 Vet.App. 
498 (1995); see also 38 C.F.R. § 3.303 (1998); Layno v. 
Brown, 6 Vet.App. 465 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).  For certain enumerated diseases, 
service connection may also be granted on a presumptive 
basis.  See 38 C.F.R. §§ 3.307 and 3.309 (1998).  Where a 
veteran who served in the Republic of Vietnam during the 
Vietnam Era shows a current manifestation of a presumptive 
disease related to herbicide exposure, no more evidence is 
necessary to establish a well grounded claim.  Brock v. 
Brown, 10 Vet.App. 155, 162- 63 (1997).

In this case, there is no dispute that the appellant served 
in the Republic of Vietnam during the Vietnam Era.  As a 
matter of law, he is presumed to have been exposed to Agent 
Orange.  38 C.F.R. § 3.307(a)(6)(iii) (1998).  VA law and 
regulations stipulate the diseases for which service 
connection may be presumed due to an association with 
exposure to herbicide agents.  38 U.S.C.A. § 1116 (West 
1991); 38 C.F.R. § 3.309(e) (1998).  The diseases entitled to 
presumptive service connection are chloracne or other 
acneform disease consistent with chloracne; Hodgkin's 
disease; multiple myeloma; non- Hodgkin's lymphoma; acute and 
subacute peripheral neuropathy; porphyria cutanea tarda; 
prostate cancer; respiratory cancers (cancer of the lung, 
bronchus, larynx, or trachea); and specified forms of soft- 
tissue sarcoma.  38 C.F.R. § 3.309(e) (1998).

Acute and subacute peripheral neuropathies have been defined 
as a "transient peripheral neuropathy that appears within 
weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset."  38 C.F.R. 
§ 3.309(e), Note 2 (1998).  Such a neuropathy must manifest 
itself to a degree of 10 percent or more within a year from 
discharge from service.  38 C.F.R. § 3.307 (6)(ii) (1998).  
In general, VA has determined that peripheral neuropathy can 
be induced by many common medical and environmental disorders 
unrelated to herbicide exposure, to include alcoholism, 
diabetes, and exposure to other toxic chemicals.  61 Fed.Reg. 
41368-41447 (August 6, 1996).  VA has also determined that 
the preponderance of sound medical and scientific evidence 
weighs against an association between herbicide exposure and 
chronic peripheral neuropathy.  Id. at 41446-47 (emphasis 
added).  See also 61 Fed.Reg. 57586 (November 7, 1996).

The medical evidence of record shows that the appellant's 
symmetrical peripheral neuropathy was first manifested and 
diagnosed many years after his discharge from service.  It is 
not contended, and it is not shown, that such neuropathy was 
manifested within a year from service, and it is not shown to 
be transient.  As such, the appellant does not manifest 
"acute or subacute" peripheral neuropathy, as defined by 
38 C.F.R. § 3.309.  As such, his claim for service connection 
for peripheral neuropathy based upon presumptive service 
connection under 38 C.F.R. § 3.309 is not plausible.

Notwithstanding the fact that the foregoing presumption is 
not applicable to the appellant's late- onset peripheral 
neuropathy, the appellant is entitled to service connection 
where he can establish that his disease was incurred or 
aggravated by service under the general laws and regulations 
governing VA compensation entitlement.  38 U.S.C.A. §§ 1110, 
1112, 1131, 1133 (West 1991).  See also Combee v. Brown, 34 F 
3d. 1039 (Fed.Cir. 1994).

The medical record and history reported by the appellant 
indicates that the onset of his peripheral neuropathy 
occurred many years after service.  His peripheral neuropathy 
has been medically ascribed to an "unknown etiology, 
although his past history of alcohol usage is mentioned as a 
questionable etiology.  It is not contended, and it is not 
shown, that peripheral neuropathy occurred during service or 
shortly thereafter.  Nor is there medical evidence which 
shows a causal relationship, or nexus, between events during 
active service and peripheral neuropathy diagnosed many years 
after service.  To the contrary, VA has found no correlation 
between herbicide exposure and a chronic peripheral 
neuropathy which manifests itself many years after such 
exposure.  61 Fed.Reg. 41368, 41446-47 (August 6, 1996).  The 
appellant's lay opinion that his peripheral neuropathy stems 
from his in- service exposure to herbicides is insufficient 
to well ground this claim.  Grottveitt, 5 Vet.App. at 93.

Accordingly, the Board must deny the appellant's claim of 
service connection for peripheral neuropathy as not well 
grounded.  See Edenfield v. Brown, 8 Vet.App. 384 (1996) (en 
banc) (disallowance of a claim as not well grounded amounts 
to a disallowance of the claim on the merits based on 
insufficiency of evidence).

Although VA does not have a statutory duty to assist a 
claimant in developing facts pertinent to his claim where 
that claim is not well grounded, VA may be obligated under 38 
U.S.C.A. § 5103(a) to advise a claimant of evidence needed to 
complete his or her application.  Here, the appellant has 
argued that he should be afforded VA Compensation and Pension 
examination in order to obtain opinion as to the type of 
peripheral neuropathy that he manifests.  The undersigned has 
carefully considered his request but, upon review VA law and 
regulations, such an examination clearly is not in order.  As 
stated above, it is undisputed that his peripheral neuropathy 
manifested itself many years after his separation from 
service.  As a matter of law, such a neuropathy cannot be 
deemed "acute or subacute."  38 C.F.R. § 3.309(e), Note 2 
(1998).  Furthermore, VA has specifically disassociated 
chronic peripheral neuropathy from herbicide exposure.  61 
Fed.Reg. 41368-41447 (August 6, 1996).  The appellant has not 
presented or referenced any existing evidence which arguably 
would well ground the claim and, accordingly, VA has no 
further duty to assist under 38 U.S.C.A. § 5103(a).

ORDER

Service connection for peripheral neuropathy due to exposure 
to an herbicide agent, including Agent Orange, is denied.


REMAND

During his appearance before the undersigned in March 1999, 
the appellant provided testimony concerning his claim for 
service connection for a lumbar spine injury.  Specifically, 
he testified that a private physician told him that he had a 
hairline fracture of a vertebra which was causally related to 
an in- service injury.  He also testified that he 
contemplated providing documentation in support of his claim.

The appellant was originally denied service connection for 
residuals of compression fracture of the spine by means of an 
RO rating decision dated in September 1996.  In November 
1996, he withdrew this claim in writing.  However, he filed a 
new claim by means of a Form 21-4138 filing dated in March 
1997.  The RO denied service connection for lumbar spine 
injury in April 1997, and the appellant filed a Notice of 
Disagreement with this decision in August 1997.  As such, the 
Board finds that finality has not attached to the original 
September 1996 decision.  See 38 C.F.R. § 3.160(d) (1998).

Nonetheless, the Board finds that the appellant has not 
perfected his appeal on this issue at the present time.  
Accordingly, this issue must be remanded to the RO for 
issuance of a Statement of the Case (SOC) on this claim.  
Prior to readjudicating the claim, however, the RO should 
undertake any additional development which may be necessary.

Accordingly, this case is REMANDED for the following action:

1.  The RO should undertake any additional 
development deemed necessary for adjudication of 
the appellant's claim for service connection for 
lumbar spine injury.

2.  The appellant is hereby informed of his right 
to submit additional evidence and argument while 
the case is on remand status.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

3.  The RO should furnish the appellant, and his 
accredited representative, an SOC that includes 
the pertinent laws and regulations and the Reasons 
and Basis for denying his application for service 
connection for lumbar spine disability.  The 
appellant and his representative should also be 
afforded the opportunity to respond to the SOC, 
and advised of the requirements necessary to 
perfect his appeal as to this issue.

The case should be returned to the Board if in order.  
38 C.F.R. § 20. 200 (1998).  With this remand, the Board 
intimates no opinion as to the ultimate outcome of the above- 
mentioned claim.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals







